DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 62-72, 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 12, 15-17, 19 of U.S. Patent No. 11270558. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 62, 65-72, 78 of the instant application claim a device comprising a housing including an interface area including a display, a camera, a card reader and a cash dispenser; a processor and a memory; a vault connected to the cash dispenser; and a transceiver; wherein: the interface area is configured to distally move away from the housing; the transceiver is configured to receive data from a client device; and the processor is configured to effectuate a distal movement of the interface area based on the data.  
Claims 1, 5, 10, 12, 15-17, 19 of U.S. Patent No. 11270558 discloses a device comprising a housing including: an interface area including a display, a camera, a card reader and a cash dispenser; a processor and a memory; and a vault connected to the cash dispenser; wherein: the interface area is configured to distally move away from the housing; the camera is configured to receive data; and the processor is configured to effectuate a distal movement of the interface area based on the data, and a transceiver which is configured to detect a wireless signal from a smart device.
Claim 62 of the instant application is corresponded to claims 1 and 12 of U.S. Patent No. 11270558
Claim 63 of the instant application is corresponded to claim 12 of U.S. Patent No. 11270558
Claim 64 of the instant application is corresponded to claim 12 of U.S. Patent No. 11270558
Claim 65 of the instant application is corresponded to claim 5 of U.S. Patent No. 11270558
Claim 66 of the instant application is corresponded to claim 17 of U.S. Patent No. 11270558
Claim 67 of the instant application is corresponded to claim 15 of U.S. Patent No. 11270558
Claim 68 of the instant application is corresponded to claim 16 of U.S. Patent No. 11270558
Claim 69 of the instant application is corresponded to claim 15 of U.S. Patent No. 11270558
Claim 70 of the instant application is corresponded to claim 19 of U.S. Patent No. 11270558
Claim 71 of the instant application is corresponded to claim 19 of U.S. Patent No. 11270558
Claim 72 of the instant application is corresponded to claim 19 of U.S. Patent No. 11270558
Claim 79 of the instant application is corresponded to claim 10 of U.S. Patent No. 11270558

Claims 73, 76-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11270558 in view of Kenyon (US 4735289, cited by the applicant). 
Claim 1 of U.S. Patent No. 11270558 discloses a device comprising a housing including: an interface area including a display, a camera, a card reader and a cash dispenser; a processor and a memory; and a vault connected to the cash dispenser; wherein: the interface area is configured to distally move away from the housing; the camera is configured to receive data; and the processor is configured to effectuate a distal movement of the interface area based on the data.
However, it fails to particularly show that the interface comprising input devices.
Kenyon teaches an automatic banking machine (39) having a carriage mechanism for moving the interface or a data input component (40) wherein the data input component comprises a button, keyboard (see figs, 6-8; col. 10, line 21- col. 12, line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Kenyon to claim 1 of U.S. Patent No. 11270558 in order to receive the user input.

Allowable Subject Matter
Claims 74, 75, 80, and 81 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches that when the button is pressed, the processor is configured to detect an object and effectuate the distal movement based on the object, wherein the processor is configured to periodically search for objects that approach the device, and the memory stores a set of distances that are reachable by the interface area as set forth in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2876